Title: Monday June the 11th 1781.
From: Adams, John Quincy
To: 


       This morning I got up at about 8 o’clock breakfasted, and went to see Mr. Deneufville; we staid there about a half an hour and then went and took a walk; we went to the Western market and walked about 1/4 of an hour and then went to Mr. Guild’s lodgings, but did not find him at home; we then return’d to Pappa’s house. In coming we saw young Mr. Chabanel and spoke to him. At two o’clock we din’d; Mr. Guild din’d with us. After dinner, Mr. Dana, Mr. Guild, brother Charles and myself went and drank tea at Madam Chabanel’s. After tea we went to the old-Man-house and bought some things; after that, Mr. Dana, brother Charles and myself, went to see Mr. Tegelaar, we found Burger-Master Hoofd there; after staying about a half of an hour we went to Mr. Hartsinck’s where we found the Young Miss Chabanel’s, Mr. Menoir (a french Gentleman,) and another Gentleman, who lives at Rotterdam, we Stay’d there a little while and from thence went home, we got here at about 9 o clock. At about half past ten I went to bed.
      